Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 12/31/2019. Claims 1-47 has been cancelled. New claims 48-67 have been added. Therefore, claims 48-67 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 58, the limitation “the continuous section of material extending along each of the pair of side arms decreases in rigidity from the body towards the end of the side arms” is recited. However, the specifications as originally does not provide any support for limitation as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 48-57 and 59-67 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by White et al. (2004/0261797) or, in the alternative, under 35 U.S.C. 103 as obvious over White in view of Znamenskiy et al (2014/0332007).
Regarding claims 48, 66, and 67,  White discloses a patient interface comprising: a gases delivery mechanism (3, 15; tubing and blower) (para. 0041 and 0054), a body (32; face mount part) connected to the gases delivery mechanism (3), a pair of side arms (31; strap attachment means) extending from the body (integrally formed to the face mount part) (para. 0056), , wherein application of a tension to the pair of side arms directs the gases delivery mechanism to impose less upon a user's nasal spine/wherein the pair of side arms are configured to, in-use, encourage the translation or location or re-locating or distribution or re-distribution of a force or a tension applied by a headgear to the nasal cannula, to a user's cheeks and away from the user's nasal spine region or away from the force or tension being applied to the user's nasal spine region (the facemount part and pair of nasal prong are made from a soft plastics material such as silicone, see para. 0054; since the device of White has the same structure as claimed, it is fully capable of “imposing less upon a user’s nasal spine” when tension is applied to the side arms). White discloses a continuous section of material extending along each of the pair of side arms and connecting in a region of the gases delivery mechanism (in that the strap attachment means is a material integrally formed with the body and does have a continuous material the limitation is referring to merely “a section of material” which can be any portion of the side arms through the body).
However, in the alternative, White does not specifically disclose a separate continuous section of material extending along each of the pair of side arms and connecting in a region of the gases delivery mechanism.
However, Znamenskiy teaches a patient interface that comprises side arms (22; mask attachment means) for strap attachment comprising a continuous section (92; pliable insert) of material extending along each of the pair of side arms (see FIG. 5 of Znamenskiy; para. 029-0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the side arms of White a continuous section of material extending along each of the pair of side arms as taught by Znamenskiy, thus resulting in being in a region of the gases delivery mechanism (since the side arms are in the region of the gases delivery mechanism (e.g. the tube 3)), in order to allow the side arms to flex, bend and/or twist along multiple axes to conform to the particular facial contours of the patient to provide an optimal fit while holding and maintaining the resulting shape after the forces are removed (Znamenskiy, para. 0030).
As a result, the modified device of White discloses the continuous section of material comprises a material capable of translating an applied force or tension from the pair of side arms to a region of the nasal prong or nasal prongs (pliable insert structured to flex, bend and or twist in response to applied forces and hold the resulting shape when forces are removed; see para. 0026; see also para. 0029 --pliable material 92 same material as 72).  

Regarding claim 49, the modified device of White discloses that the body and the pair of side arms comprise a first material (silicone; integrally formed with facemount part which is made from silicone) (see para. 0054 and 0056 of White), and the continuous section of material comprises a second material (pliable insert structured to flex, bend and or twist in response to applied force s and hold the resulting shape when forces are removed; see para. 0026; see also para. 0029 --pliable material 92 same material as 72).  
Regarding claim 50, the modified device of White discloses the second material is different from the first material (see different materials as explained in rejection to claim 49 above).
Regarding claim 51, the modified device of White discloses wherein the second material is relatively more rigid than the first material or the first material is relatively softer than the second material (second material being common pliable metal/shape memory allow - see para. 0027 of Znamenskiy; first material being silicone - see para. 0054 of White; Silicone being softer than metal).
Regarding claim 52, the modified device of White discloses that the first material is overmoulded onto the second material (pliable insert 92 may be provide within flexible linage portion by over-molding - see para. 0030 of Znamenskiy).
Regarding claim 53, the modified device of White discloses the continuous section of material forms a frame or skeleton upon which the first material is attached (pliable insert allows hold and maintain the resulting shape see para. 0030 of Znamenskiy).
Regarding claim 54, the modified device of White the body, formed of a first material, is substantially conformable to a user (silicone -- is soft and conformable) (para. 0054 of White).  
Regarding claim 55, with respect to the 102(a)(1) rejection to claim 48 above, White discloses the continuous section of material extends through the body (integrally formed to the face mount part -- thus material is consistent through the body between the two side arms) (para. 0056).
Regarding claim 56, the modified device of White discloses the continuous section of material comprises a hinging region on each side arm (simply being a region, the end of the pliable insert reads on “hinging region” as portions of past the pliable insert will be more flexible allowing it to “hinge”) (see pliable insert material being more rigid in para. 0027 of Znamenskiy).  
Regarding claim 57, the modified device of White discloses the hinging region is adjacent the body (end of the pliable insert that is adjacent to the body, as modified by Znamenskiy, with the added pliable inserts into the side arms of White).
Regarding claim 59, the modified device of White discloses the continuous section of material is configured to extend away from the patient's face at a central portion (since the continuous section is extending towards the side of the face it is extending away from the central portion being the body).  
Regarding claim 60, the modified device of White discloses an end of each side arm is configured to releasably connect to a headgear (strap attachment means connected to loops 65,66) (para. 0088 of White).  
Regarding claim 61, the modified device of White discloses the body is configured to releasably receive a side entry manifold (35; gases flow manifold part- see para. 0057 and FIG. 5 and 6).
Regarding claim 62, the modified device of White discloses the body (32, 38; face mount part has an open tubular recess) comprises a first material (silicone) (para.0054), wherein the side entry manifold (35) comprises a relatively rigid material relative to the first material (hard plastics material) (para. 0057).  
Regarding claim 63, the modified device of White discloses a portion of the body (32, 38) configured to be adjacent a user's septum forms a pillow or pillow- like section (space between nasal prongs 33 and 34 with body being formed from silicone being soft so it is pillow-like; see FIG. 4).  
Regarding claim 64, the modified device of White discloses the gases delivery mechanism comprises one or more non-sealing nasal prongs (the prongs are shown to be narrow without sealing features - see FIG. 4-7).  
Regarding claim 65, the modified device of White discloses a hinging or a flexing point or a point of flexure, is configured to be located, in-use, in a region at or about the user's left and/or the user's right: lower outer maxilla, upper outer maxilla, zygomatic arch, maxilla recess, or below the zygomatic arch (since the side arms extends outwardly sideways, any hinging or flexing point will be in the claimed areas depending on the different shapes and sizes of the user - see FIG. 4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619